Per Curiam : In a suit in mandamus brought by the defendants in error to compel the city council of the city of Charleston to pass an ordinance disconnecting certain territory belonging to them, from the city, the circuit court of Coles county awarded the writ, and on appeal the Appellate Court affirmed the judgment. After the judgment was rendered in the circuit court the General Assembly passed the act of May 10, 1901, making it discretionary with the city council whether or not it would disconnect territory on application of the owners thereof. In Vance v. Rankin, 194 Ill. 625, a case on all-fours with this, we held that said act of May 10 was applicable to judgments already rendered where the ordinance making the disconnection had not been passed. What was there said is conclusive of the question in this case. The judgments of the Appellate and circuit courts will therefore be reversed. Each party will pay his own costs in this court. T , . , Judgment reversed.